COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


RAMON ALFREDO RODRIGUEZ,                           §
                                                                   No. 08-13-00078-CV
                      Appellant                    §
                                                                      Appeal from the
V.                                                 §
                                                                    65th District Court
CARMEN RODRIGUEZ,                                  §
                                                                 of El Paso County, Texas
                      Appellee.                    §
                                                                   (TC# 2007CM6957)
                                                   §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time to file his brief, we dismiss the appeal.

       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation

for such failure. TEX.R.APP.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63

(Tex.App.--San Antonio 1998, no pet.). The Clerk of the Court notified Appellant that his brief

was past due and no motion for extension of time to file a brief had been received. The Clerk

also informed the parties of the Court’s intent to dismiss the appeal for want of prosecution

unless, within ten days of the notice, a party responded showing grounds to continue the appeal.
No response has been received. Accordingly, we dismiss the appeal for want of prosecution.

TEX.R.APP.P. 38.8(a)(1), 42.3(b).



                                           GUADALUPE RIVERA, Justice
February 12, 2014

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                             -2-